NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                       2008-7110

                                 DENNIS J. LAROCHE,

                                                              Claimant-Appellant,

                                            v.

                   ERIC K. SHINSEKI, Secretary of Veterans Affairs,

                                                              Respondent-Appellee.


      N. Albert Bacharach, Jr., N. Albert Bacharach, Jr., P.A., of Gainesville, Florida,
argued for claimant-appellant.

       John J. Todor, Trial Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, of Washington, DC, argued for respondent-appellee.
With him on the brief were Jeanne E. Davidson, Director, and Todd M. Hughes, Deputy
Director. Of counsel on the brief were David J. Barrans, Deputy Assistant General
Counsel, and Jane C. Kang, Attorney, Office of the General Counsel, United States
Department of Veterans Affairs, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge Ronald M. Holdaway
                           NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                            2008-7110


                                     DENNIS J. LAROCHE,

                                                              Claimant-Appellant,

                                                 v.

                     ERIC K. SHINSEKI, Secretary of Veterans Affairs,

                                                              Respondent-Appellee.




                                         Judgment


ON APPEAL from the             United States Court of Appeals for Veterans Claims

in CASE NO(S).                 07-3392

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (LINN and PROST, Circuit Judges and ARTERTON, District
Judge*).

                               AFFIRMED. See Fed. Cir. R. 36.


                                                 ENTERED BY ORDER OF THE COURT




DATED February 10, 2009                           /s/ Jan Horbaly
                                                 Jan Horbaly, Clerk
*        Honorable Janet B. Arterton, United States District Court for the District of Connecticut,
sitting by designation.